LAMBERT, Justice,
dissenting.
The ordinance under review was drafted from this Court’s opinion in City of Erlanger v. KSL Realty Corp., Ky., 704 S.W.2d 649 (1986), wherein we held that such a tax must be related to “volume of business.” As quoted by the majority, the ordinance imposed the tax only if “some income or other compensation is actually derived therefrom.” Said otherwise, a mobile home parking space is not subject to the tax unless or until it is occupied and presumably producing income.
The opinion of the majority is hypertech-nical and will likely result in an exemption from occupational tax for the mobile home park business.